DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-6, 8-9 and 13-24 are currently pending for examination.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-9 and 13-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 9,189,900. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a claim scope that is similar to the pending claims.
Claims 1-6, 8-9 and 13-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 9,663,067. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a claim scope that is similar to the pending claims.
Claims 1-6, 8-9 and 13-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,407,026 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a claim scope that is similar to the pending claims.
Claims 1-6, 8-9 and 13-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,442,399. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a claim scope that is similar to the pending claims.
Claims 1-6, 8-9 and 13-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 11,104,245. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a claim scope that is similar to the pending claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-6, 9 16-18 and 21-24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zaid (Pub. No.: US 2011/0112969 A1).

Regarding claim 1, Zaid teaches a sub-system of a vehicle (Fig. 1-Fig. 3, access kit 102, 200, 302 of a vehicle 104), the vehicle having an on-board computer interfaced with the sub-system for processing instructions to enable use of an electronic key (eKey) (Fig. 3, the access kit is connected to the ECU 308 of the vehicle), the sub-system comprising: 
memory associated with the on-board computer of the vehicle having program instructions for instructing unlocking and starting of the vehicle (paras [0035]-[0046], “An electronic control unit (ECU) is any embedded system that controls one or more subsystems in a motor vehicle.”. It is inherent that the ECU has a memory to stores instructions to unlock or start the engine of the vehicle); and 
communications circuitry of the vehicle interfaced with the on-board computer of the vehicle and the sub-system, the communications circuitry is configured to process program instructions to enable communication with a server and to enable communication with a mobile device (Fig. 1-Fig. 3, para [0086]-[0090]. The vehicle access kit 200 comprises of various communication interfaces 202, 204, 206 to communicate with the ECU, mobile device and server); 
wherein the communications circuitry of the vehicle is configured to receive coded data from the mobile device, the coded data enables functions of said eKey for said unlocking and use of the vehicle (Fig. 5-Fig. 6, para [0129], “FIG. 6 is a flowchart illustrating an example process 600 for providing vehicle access when a vehicle reservation is received at a vehicle access control system in accordance with some embodiments. At 602, vehicle reservation is received from a wireless communication device. In various embodiments, the vehicle reservation is decrypted and authenticated at the vehicle access control system. At 604, vehicle access is granted. In various embodiments, granting access includes opening the vehicle door, and/or allowing engine to be turned on by user.”. The vehicle access kit receives encrypted reservation message from the mobile device 106), the coded data for the eKey being assigned to the mobile device by the server (Fig. 1, Fig. 5 steps 504-506, para [0125], “At 504, the vehicle reservation is encrypted. In various embodiments, the central server encrypts the message containing the vehicle reservation.”. The server transmits the encrypted reservation from the server); 
wherein use of the vehicle using the eKey is tracked to identify and log actions taken using the vehicle while the eKey is used (para [0095], “In various embodiments, the vehicle access kit 200 further includes an accelerometer 214 for monitoring acceleration of the vehicle during one or more reservations to provide vehicle usage data.”, para [0098], “In various embodiments, the vehicle access kit additionally includes a real-time vehicle sensor readout unit 220 for read out various sensor output of the vehicle (e.g., speed/acceleration, pedal position, air intake, altitude, temperature). In various embodiments, the real-time sensor readout unit 220 leverages the tethered functionality of a tethered wireless computing device. This will allow the user to diagnose their vehicle and for remote diagnosis of problem by technicians. In aggregate, this data will be useful to cities, governments, and any 3rd parties interested in the vehicle, traffic, and road data.” and para [0099], “In various embodiments, the vehicle access kit includes vehicle usage data reporting unit 222 configured to report and communicate back to a central server via a nearby wireless communication device that has established wireless connection via for example a short-range wireless link with the vehicle access kit. In various embodiments, the vehicle usage data and other information are communicated back to the central server via secured communication channel/protocol.”. The accelerometer and real-time vehicle sensor track the vehicle usages and log the usages to the server).

Regarding claim 2, Zaid teaches the sub-system of claim 1, wherein the server is part of a cloud processing system and the cloud processing system is configured to manage user accounts and manage use of said e-key (Fig. 1, Fig. 5, the user reserves the vehicle through the server and the server generates the access key).  

Regarding claim 3, Zaid teaches the sub-system of the vehicle of claim 1, wherein the eKey is associated with a restriction that enables access to specific vehicle areas that include one or more of vehicle door operation, or trunk operation (Fig. 6, para [0131], the access code has a time restriction and a geographical restriction).

Regarding claim 4, Zaid teaches the sub-system of the vehicle of claim 1, wherein the vehicle is configured to receive information from the server to perform authentication or verification that the coded data received from the mobile device should activate the eKey (Fig. 6, para [0130]-[0131], the vehicle exchanges vehicle access information with the server to determine whether the access information is still valid).  

Regarding claim 5, Zaid teaches the sub-system of the vehicle of claim 1, wherein the communications circuity of the vehicle is configured to receive one or more additional requests from other mobile devices to use the vehicle (para [0002], Zaid’s invention is intended for car sharing and car rental. It is inherent that the vehicle access component 102 is configured to receive reservation from different wireless device users), each request is associated with coded data generated by the server (Fig. 5, the reservation is unique to the user who made the reservation), such that each coded data is associated with a user account having privileges assigned by an administrator of the vehicle that enables assigning or use of eKeys to use the vehicle (Fig. 6, para [0131], the server reserves the vehicle for a specific period of time and allows access to the vehicle for a specific period of time to the user who made the reservation).
   
Regarding claim 6, Zaid teaches the sub-system of the vehicle of claim 1, wherein said vehicle is identified as available for sharing and is discoverable via an application based on a geographic location of the vehicle (para [0077]-[0078]. The wireless device has an application to provide the location and the availability of the vehicles).  

Regarding claim 9, Zaid teaches the sub-system of the vehicle of claim 1, wherein the coded data is obtained by the mobile device responsive to a computer requesting assignment of the e-Key to the mobile device (Fig. 5, the mobile device receives the access code to the vehicle in response to the user’s reservation), the assignment being enabled when the assignment is by an owner of said vehicle or an administrator of said vehicle (Fig. 1, the rental/reservation server 110 enables the reservation of the vehicle). 

Regarding claim 16, Zaid teaches the sub-system of the vehicle of claim 1, wherein the on-board computer being interfaced with the sub-system includes the sub-system being part of the on-board computer (Fig. 3, the vehicle kit is connected to the ECU to become part of the ECU to control vehicle actuators, sensors and engine).  

Regarding claim 17, Zaid teaches the sub-system of the vehicle of claim 16, wherein the on-board computer of the vehicle is further connected to one or more systems of the vehicle using wired or wireless connections (Fig. 3, the ECU is connected to the actuator, sensors and engine).

Regarding claim 18, Zaid teaches a system of a vehicle (Fig. 1-Fig. 3, access kit 102, 200, 302 of a vehicle 104), the vehicle having an on-board computer for processing and communicating with the system for use of an electronic key (eKey) (Fig. 3, the access kit is connected to the ECU 308 of the vehicle), the system comprising: 
memory associated with the on-board computer of the vehicle having program instructions for controlling unlocking and starting of the vehicle (paras [0035]-[0046], “An electronic control unit (ECU) is any embedded system that controls one or more subsystems in a motor vehicle.”. It is inherent that the ECU has a memory to stores instructions to unlock or start the engine of the vehicle); and 
communications circuitry of the vehicle interfaced with the on-board computer of the vehicle, the communications circuitry is configured to process program instructions for exchanging communication with a server and to communicate with a mobile device (Fig. 1-Fig. 3, para [0086]-[0090]. The vehicle access kit 200 comprises of various communication interfaces 202, 204, 206 to communicate with the ECU, mobile device and server); 
wherein the communications circuitry of the vehicle is configured to receive coded data from one of the mobile device or the server (Fig. 5-Fig. 6, para [0129], “FIG. 6 is a flowchart illustrating an example process 600 for providing vehicle access when a vehicle reservation is received at a vehicle access control system in accordance with some embodiments. At 602, vehicle reservation is received from a wireless communication device. In various embodiments, the vehicle reservation is decrypted and authenticated at the vehicle access control system. At 604, vehicle access is granted. In various embodiments, granting access includes opening the vehicle door, and/or allowing engine to be turned on by user.”. The vehicle access kit receives encrypted reservation message from the mobile device 106), the coded data is unique for said eKey to be used via the mobile device (Para [0081],”In various embodiments, communications, including vehicle reservation communications, received from the wireless communication device by the vehicle access control system for vehicle access control includes a unique increment for each message to avoid repeat message attack. In various embodiments, the unique increment is in the form of a counter and/or time stamp that indicate the uniqueness of the message to avoid a repeat message attack.”.  The mobile device 106 relays the unique message from the server to the vehicle); 
wherein the ekey is associated with a user account (Fig. 5, step 502, the vehicle is reserved by a user account using the ride sharing app), the user account is accessible via a user interface of an application executed by the mobile device (para [0077], “In various embodiments, the wireless communication device includes a vehicle reservation application or other software function (e.g., an iPhone or Droid  application) that enables a vehicle user (e.g., renter and owner) to communicate with backend server(s) (e.g., an online vehicle reservation system)”), the ekey when active enables said unlocking of the vehicle and said starting of the vehicle (Fig. 5-Fig. 6, para [0129], “FIG. 6 is a flowchart illustrating an example process 600 for providing vehicle access when a vehicle reservation is received at a vehicle access control system in accordance with some embodiments. At 602, vehicle reservation is received from a wireless communication device. In various embodiments, the vehicle reservation is decrypted and authenticated at the vehicle access control system. At 604, vehicle access is granted. In various embodiments, granting access includes opening the vehicle door, and/or allowing engine to be turned on by user.”. The vehicle access kit receives encrypted reservation message from the mobile device 106 to allow unlocking and starting of the vehicle).  

Regarding claim 21, Zaid teaches the system of a vehicle as recited in claim 18, wherein said on- board computer includes logic for processing encryption of said ekey in coordination with logic of said mobile device (para [0128], “At 514, the vehicle access kit receives the vehicle reservation and decrypts the vehicle reservation. In various embodiments, the second layer of encryption encrypted using a public key of the vehicle access kit is decrypted using a private key of the vehicle access kit stored locally on the vehicle access kit. In various embodiments, the reservation is decrypted to verify the authenticity of the wireless communication device is the intended device for the vehicle reservation.”. The mobile device encrypts the reservation with a public key of the vehicle access kit and transmits the encrypted reservation to the vehicle access kit to be decrypted by a private key of the vehicle access kit).  

Regarding claim 22, Zaid teaches the system of a vehicle as recited in claim 21, wherein said encryption uses secure public/private key pair encryption (para [0128]).  

Regarding claim 23, Zaid teaches the system of a vehicle as recited in claim 18, wherein said communication associated with said ekey is encrypted and said communication between the mobile device and the vehicle implements one or more of Bluetooth, near field communication (NFC), WiFi, or radio communication (para [0087], “In various embodiments, the wireless device communication interface 202 includes a short-range wireless interface (e.g., Bluetooth and/or WiFi) for two-way communication between the vehicle access kit 200 and the wireless communication device that is nearby.”).  

Regarding claim 24, Zaid teaches the system of a vehicle as recited in claim 18, wherein said ekey is validated and bound to the mobile device using a device identifier of the mobile device to prevent unauthorized transfers of the ekey (para [0130], “In various embodiments, each message for exchanging information such as vehicle reservation and updates include a unique increment for each message to avoid repeat message attack. In various embodiments, the unique increment may be in the form of a counter and/or time stamp that indicate the uniqueness of the message to avoid a repeat message attack.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zaid (Pub. No.: US 2011/0112969 A1) in view of Mottla (Pub. No.: US 2011/0060480 A1).

Regarding claim 8, Zaid teaches the sub-system of the vehicle of claim 1, wherein an application accessed by said mobile device is configured to enable exchanging instructions with said server to enable sharing said vehicle with a user to enable use of the eKey or another e-key on said vehicle (para [0080], the user reserves the vehicle from the server).
Zaid fails to expressly teach wherein the eKey has one or more functions enabled via graphical user interfaces of the application of the mobile device.  
However, in the same field of vehicle access, Mottla teaches mobile device has a graphic user interface to lock/unlock vehicle doors. See Fig. 12.
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Zaid’s mobile device with a vehicle remote entry application to provide visual graphics of the vehicle fob to conveniently control the vehicle.

Claims 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zaid (Pub. No.: US 2011/0112969 A1) in view of Rottig (Pub. No.: US 2009/0062971 A1).

Regarding claim 13, Zaid teaches the sub-system of the vehicle of claim 1, wherein the vehicle report location and various types of incidents back to the server (para [0130]) but fails to expressly teach wherein a mode of allowed use of the vehicle using the eKey is configured to monitor said use of the vehicle, and said on-board computer is configured to transmit one or more notifications when a violation of a restriction is detected.  
However, in the same field of vehicle, Rottig teaches a vehicle with violation manager to report violations to the central office. See Fig. 3 and para [0039], “The violation manager 330 includes a rule set that compares the location and attitude of the vehicle with attributes defined in the roadmap and returns an indication if certain rules are violated.  Rules within the violation manager 330 can optionally govern such conditions as whether the remote vehicle has violated a speed limit associated with a particular route, whether the vehicle is proceeding in the wrong direction along a particular route, whether the remote vehicle has left a designated route, entered an off-limits area, or neared a hazard to come too close to another vehicle.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Zaid’s vehicle with a violation manager to report violations to improve safety.

Regarding claim 14, Zaid teaches the sub-system of the vehicle of claim 1, wherein the vehicle report location and various types of incidents back to the server (para [0130]) but fails to expressly teach wherein the tracked use of the vehicle is configured to identify a violation, and the violation is associated with one or more of driving too fast, or driving out of an area, or accelerating too fast, or stopping too fast, or parking too close to a structure or other vehicle, or coming in contact with a structure or another vehicle, or slamming a door of the vehicle, or turning on a radio, or texting while driving, or interfacing with vehicle controls while driving, or two or more thereof.  
However, in the same field of vehicle, Rottig teaches a vehicle with violation manager to report the vehicle is driving outside of a designated route/area. See Fig. 3 and para [0039], “Rules within the violation manager 330 can optionally govern such conditions as whether the remote vehicle has violated a speed limit associated with a particular route, whether the vehicle is proceeding in the wrong direction along a particular route, whether the remote vehicle has left a designated route, entered an off-limits area, or neared a hazard to come too close to another vehicle.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Zaid’s vehicle with a violation manager to report violations to improve safety.

Regarding claim 15, Zaid teaches the sub-system of the vehicle of claim 1, wherein the vehicle report location and various types of incidents back to the server (para [0130]) but fails to expressly teach wherein the tracked use of the vehicle is configured to identify a violation, and the violation is associated exceeding a speed limit, or time limit, or an area limit.  
However, in the same field of vehicle, Rottig teaches a vehicle with violation manager to report the vehicle is driving outside of a designated route/area or exceeds a speed limit. See Fig. 3 and para [0039], “Rules within the violation manager 330 can optionally govern such conditions as whether the remote vehicle has violated a speed limit associated with a particular route, whether the vehicle is proceeding in the wrong direction along a particular route, whether the remote vehicle has left a designated route, entered an off-limits area, or neared a hazard to come too close to another vehicle.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Zaid’s vehicle with a violation manager to report violations to improve safety.

Claims 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zaid (Pub. No.: US 2011/0112969 A1)

Regarding claim 19, Zaid teaches the system of a vehicle as recited in claim 18, wherein vehicle access kit and mobile device are connected to the reservation server 110 via internet but fails to expressly teach wherein the server is one of a plurality of servers, and one of said servers is associated with a manufacturer of the vehicle.  
However, it would have been very obvious to a person having ordinary skill in the art before the invention was made to connect to any server, such as a vehicle manufacturer server, to the vehicle access kit, mobile device and the reservation server by using internet because internet is an open source that easily allows multiple devices/servers to be connected together and the incorporation of the vehicle manufacturer server would provide accurate vehicle information to reduce confusion.

Regarding claim 20, Zaid teaches the system of a vehicle as recited in claim 18, wherein vehicle access kit and mobile device are connected to the reservation server 110 via internet but fails to expressly teach wherein the server is one of a plurality of servers, and one of said servers is associated with a manufacturer of the mobile device.  
However, it would have been very obvious to a person having ordinary skill in the art before the invention was made to connect to any server, such as a mobile device manufacturer server, to the vehicle access kit, mobile device and the reservation server by using internet because internet is an open source that easily allows multiple devices/servers to be connected together and the incorporation of the mobile device manufacturer server would provide better integration between the mobile device and the vehicle access kit and the reservation server.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHEN Y WU/Primary Examiner, Art Unit 2685